DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT


              In the Interest of I.R. and G.R., children.

                        ATHENA LAW PLLC,

                              Appellant,

                                  v.

         DEPARTMENT OF CHILDREN AND FAMILIES and
               GUARDIAN AD LITEM PROGRAM,

                              Appellees.


                           No. 2D21-1012


                        September 21, 2022

Appeal from the Circuit Court for Pasco County; Lauralee Ganson
Westine, Judge.

Suzanne R. Cichon and Tyler Shortsleeves of Athena Law, PLLC,
Hudson, for Appellants.

Bruce Bartlett, State Attorney, and Leslie M. Layne, Assistant State
Attorney, Clearwater, for Appellee, DCF.

Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Laura
J. Lee, Assistant Director of Appeals, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.

     Affirmed.

LaROSE, KHOUZAM, and BLACK, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2